DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	This office action is in response to Application Serial No. 16/733,331 filed on January 3, 2020 in which claims 1-7 are presented for examination.

CLAIM INTERPRETATION
3.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

4.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
 “a stop determination portion configured to…” in claim 1;
“an abnormality detection portion configured to detect…” in claim 5.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  

Claim Rejections - 35 USC § 102
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


6.	Claim(s) 1-7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al. (US 2016/0368444)
In regard to claim 1, Kim et al. discloses a vehicle control device for performing an automatic driving control on a vehicle, the vehicle control device comprising:
a stop position determination portion: configured to determine a stop position at which the vehicle is stopped for a user to get in the vehicle or get off the vehicle so that a space for the user to get in or get off the vehicle is secured around a door of the vehicle, the door being used fey the user when the user gets in or gets off the vehicle (see at least abstract, [0011], [0051]-[0058], [0063]-[0065]); and

(see at least abstract, [0011], [0051]-[0058], [0063]-[0065]).

In regard to claim 2, Kim et al. discloses a storage portion in which map data showing a position of an obstacle disturbing the user when the user gets in or gets off the vehicle is stored, wherein the stop position determination portion refers to the map data and determines the stop position so that the obstacle, is not placed in the space (see at least abstract, [0011], [0051]-[0058], [0063]-[0065]).

In regard to claim 3, Kim et al. discloses wherein the stop position determination portion refers to the map data and determines the stop position within a predetermined distance from, a destination as a position where the user is to get in the vehicle or a position where the user in the vehicle is to get off the vehicle (see at least abstract, [0011], [0051]-[0058], [0063]-[0065]).

In regard to claim 4, Kim et al. discloses wherein the map data further shows an unsafe region where safety of the user is not secured (see at least abstract, [0011], [0051]-[0058], [0063]-[0065]); and the stop position determination portion refers to the map data and determines the stop position so that the stop position deviates from the unsafe region (see at least abstract, [0011], [0051]-[0058], [0063]-[0065]).

In regard to claim 5, Kim et al. discloses an abnormality detection portion configured to detect an abnormality occurring in the vehicle or an abnormality occurring around the vehicle, find a degree of urgency corresponding to a type of the abnormality thus detected, and change the stop position in accordance with the degree of urgency (see at least abstract, [0011], [0051]-[0058], [0063]-[0065]).

In regard to claim 6, Kim et al. discloses wherein, when the degree of urgency of the detected abnormality is higher than a predetermined threshold, the abnormality detection portion changes the stop position to a nearest position 'where the vehicle is stoppable (see at least abstract, [0011], [0051]-[0058], [0063]-[0065]).

Claim 7 is a method claim which recites substantially the same limitations as its corresponding apparatus claim 1.   As such, claim 7 is rejected for substantially the same reasons given for the corresponding claim 1 above and are incorporated herein.

Conclusion
7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references Ran et al. (US 2020/0020227), Sholingar et al. (US 2019/0371171), and Konrardy et al. (US Patent No. 10,386,845) define general state in the art but not relevant to this invention. 
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARTHE Y MARC-COLEMAN whose telephone 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Black, can be reached at 571-272-6956 or you can reach supervisor Peter Nolan at 571-270-7016.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARTHE Y MARC-COLEMAN/Primary Examiner, Art Unit 3661